DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of May 18, 2022, Applicant, on August 12, 2022, amended claims 1, 9, & 17 and canceled claims 7 & 15. Claims 1-6, 8-14, & 16-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments have rendered moot the 35 USC 102 rejections set forth in the previous action. Therefore, in view of the amendments, new grounds for rejection under 35 USC 103 are set forth below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that since “the present independent claims 1, 9, and 17 recite a step for training a machine learning model: ‘providing an ensemble learning method model (ELMM) that uses dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, wherein the ELMM is implemented within a machine learning framework that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider’” “the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations,” and because the claims are eligible under step 2A, prong 1, further analysis under step 2A, prong 2 or step 2B is not warranted. Examiner respectfully disagrees.
	Contrary to Applicant’s assertion, unlike Example 39, the present claims do indeed recite an abstract idea. 
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (Prong 1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (Prong 2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (Prong 1) recites an abstract idea and (Prong 2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under Prong 1 of Step 2A, claim 1, and similarly claims 2-20, recites “[a] … method for determining a loss risk based on a user's sequence of behaviors, … said method comprising: periodically accessing data at a data repository, the accessed data comprises at least user data including user-submitted data and user-derived data based on the user's sequence of behaviors; providing [model] that uses dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, wherein the [model] is implemented within … framework that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider; processing the accessed data to compare the user's sequence of behaviors to the trained … model …; generating a loss risk value for the user based on the user's sequence of behaviors and the trained [model]; and sending the loss risk to the data repository to be included in previous first sequential behavior activities of first users of a service provider.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of determining a loss risk based on a user's sequence of behaviors by accessing a data repository of user behavior data, modeling user behavior using dynamic state-space modeling that monitors the model’s performance based on accuracy and user behavior, processing user behavior data to compare the behavior to a trained model, generating a risk of loss value based on the user behavior data and trained model, and sending the risk of loss to the repository of behavior data.
	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. As a whole, each of the limitations above, including the features referred to by Applicant, manage the personal human behavior of the human users and provide a set of rules to follow to manage the behavior of human users based on the human behaviors of the human users based on modeling using human user behaviors. Accordingly, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity. 
In addition, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determining a loss risk based on a user's sequence of behaviors by accessing a data repository of user behavior data, modeling user behavior using dynamic state-space modeling that monitors the model’s performance based on accuracy and user behavior, processing user behavior data to compare the behavior to a trained model, generating a risk of loss value based on the user behavior data and trained model, and sending the risk of loss to the repository of behavior data could all be reasonably interpreted as a human mentally observing information regarding the user either mentally or with a pen and paper, a human mentally evaluating the information to generate a model, compare the information to a model, and generate a risk of loss value based on the model and information, and human sending the risk of loss to a repository mentally and/or with a pen and paper. Therefore, the claims, including the features referred to by Applicant, recite a mental process.
Furthermore, the abstract idea of “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4. Here, determining a loss risk, modeling user behavior using dynamic state-space modeling that monitors the model’s performance based on accuracy, processing user behavior data to compare the behavior to a trained model, and generating a risk of loss value based on the user behavior data and trained model recites mathematical determining numerical risk values, providing a mathematical model, which is a mathematical equation or formula, processing to the data to compare the mathematical relationship with the mathematical model/equation or formula, and generating a numerical risk value using the mathematical model/equation or formula. See Cheever, State Space Representations of Linear Physical Systems (captured Mar. 2019), available at https://web.archive.org/web/20190303215150/https://lpsa.swarthmore. edu/Representations/SysRepSS.html, discussing the state space representation of a system is given by two equations: q(t) = Aq(t) + Bu(t); y(t) = Cq(t) + Du(t), wherein bold face characters denote a vector or matrix.. Thus, the claims, including the features referred to by Applicant, recite mathematical concepts. 
Accordingly, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity, mental processes and mathematical concepts, and thus, the claims recite an abstract idea under the first prong of Step 2A.

Specifically with respect to the feature referred to by Applicant, but for the recitation of generic computer components used to apply the limitation (i.e., “ensemble learning method model (ELMM)” and “a machine learning framework” are generic computer components used to apply the abstract idea), the recitation of “providing [model] that uses dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, wherein the [model] is implemented within … framework that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider” manages personal human behavior and relationships of users and a service provider, and thus, the argued feature recites a certain method of organizing human activity.
Further, Examiner notes that a state space model is a mathematical model that can be applied mentally by a human evaluating and analyzing observed data regarding using the equations of state space modeling and a human can mentally observe model performance or baseline behavior to monitor the model performance or baseline behavior; therefore, the argued feature recites a mental process.
Moreover, as noted above, to one of ordinary skill in the art, a state space model is a mathematical model that is applied using the equations of state space modeling. See Cheever, State Space Representations of Linear Physical Systems (captured Mar. 2019), available at https://web.archive .org/web/20190303215150/https://lpsa.swarthmore.edu/Representations/SysRepSS.html, discussing the state space representation of a system is given by two equations: q(t) = Aq(t) + Bu(t); y(t) = Cq(t) + Du(t), wherein bold face characters denote a vector or matrix. Accordingly, the argued feature recites a mathematical concept.

Under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “[a] computer implemented method …, said method being performed on a computing device and executed by a processor, said method comprising: periodically accessing data at a data repository,” “ensemble learning method model (ELMM),” “the ELMM is implemented within a machine learning framework,” and “trained ensemble learning method model” in claim 1, and similarly claims 9 and 17;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0026] (discussing the device implementing the invention may include virtually any network computing including a desktop computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Examiner notes, contrary to Applicant’s assertion, the claims do not recite a training step, and as discussed above, providing a model that “uses dynamic state-spacing modeling” is a mathematical modeling technique and not a machine learning technique necessarily rooted in computer technology and specifically designed to be implemented by a computer, like neural networks or support vector machines. See Cheever, State Space Representations of Linear Physical Systems (captured Mar. 2019), available at https://web.archive.org/web/20190303215150/https:// lpsa.swarthmore.edu/Representations/SysRepSS.html, discussing the state space representation of a system is given by two equations: q(t) = Aq(t) + Bu(t); y(t) = Cq(t) + Du(t), wherein bold face characters denote a vector or matrix.
Examiner suggests amending the claim to recite a retraining step that can only be interpreted as improving the performance of the machine learning model as in paragraph [0059] of Applicant’s Specification and narrow the machine learning to one or more specific machine learning technique that are not merely mathematical model performed on a computer, such as Support Vector Machines (SVM), Gradient Boosted Trees (GBT), or neural networks (NN), as discussed in paragraph [0067] of Applicant’s Specification. Further, Examiner does not suggest reciting any of other the remaining machine learning tools, such as Multinomial Naive Bayes (MNB), Multinomial Logistic Regression (LR), matrix factorization discussed in paragraph [0067] because each of these techniques are mathematical modeling technique that are merely implemented on a computer and not machine learning techniques necessarily rooted in computer technology and specifically designed to be implemented by a computer.
Examiner suggests amending the argued limitation reflecting the suggested amendments discussed during the interview as follows:
repeatedly training an ensemble learning method model (ELMM) to generate a trained ELMM comprising one or more of Support Vector Machines (SVM), Gradient Boosted Trees (GBT), or neural networks (NN) that uses dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, wherein the trained ELMM is repeatedly trained by monitoring the trained ELMM’s 


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are allowable over Lee and the cited combination of Lee and Pandey because while Pandey discloses employing a machine learning model, it uses information- theoretic predictive modeling technique based on the concept of coalition game theory, and this is different from the "ensemble learning method model (ELMM) that uses dynamic state-spacing modeling," as recited in the present independent claims. Examiner respectfully disagrees.
Examiner notes that portions of the argued limitation are taught by Lee as set forth below. However, the specific feature argued by Applicant of  "ensemble learning method model (ELMM) that uses dynamic state-spacing modeling” is taught by Pandey as follows.
In Pandey, the data science engine (103) feeds customer data into an ensemble of deep learning algorithms (i.e., ensemble learning method model (ELMM)) to generate a series of customer genome markers ([0213]-[0214], see also [0064]), wherein the customer genome markers include the momentum marker (304) configured to quantify the growth in transactional terms, wherein the momentum marker (304) are developed following the state-space model approach (i.e., that uses dynamic state-spacing modeling). [0214], [0219], Fig. 8, see also [0220]. Here, Pandey expressly teaches generating customer genome markers by feeding customer data into an ensemble of deep learning algorithms and that the customer genome markers may be developed using a state-space model. Accordingly, contrary to Applicant’s assertion, Pandey does indeed teach the "ensemble learning method model (ELMM) that uses dynamic state-spacing modeling," as recited.

Further, with respect to the remaining elements of the argued limitation, in the interest of comprehensiveness and compact prosecution, the remaining elements of the limitation are taught by Pandey as follows.
As noted above, the customer genome markers include the momentum marker (304), wherein the momentum marker (304) is configured to quantify the growth in transactional terms by looking at the value (gross sales and redemptions), volume (number of transactions and breadth of investments) transacted by each advisor to identify advisors that are likely to attrite (i.e.,  the claimed to represent information about sequential behavior activities of users of a service provider). [0214], [0219], Fig. 8. The deep learning and machine learning algorithms for profiling the customer genome and predicting the target-variable discussed above are trained by comparing various error tracking metrics to select the best approach to make the prediction (i.e. monitoring the model's performance based on an accuracy of its predictions), wherein the genome markers comprise email propensity, risk aversion index, and market sensitivity, and as a result, an optimum sequence of interactions, such as next best action, prebuilt campaign lists for sales opportunity, early churn detection, etc., are identified for each customer based on the customer genome (i.e. monitoring changes in baseline behavior). [0064].
Accordingly, for the above reasons, Pandey expressly teaches “providing an ensemble learning method model (ELMM) that uses dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, wherein the ELMM is implemented within a machine learning framework that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider,” as claimed.














Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-14, & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, & 17 recite the limitation "the model’s.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 9, & 17 recite the limitation "the trained ELMM.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 & 8, 10-14 & 16, and 18-20 depend on claims 1, 9, & 17, respectively, and do not cure the aforementioned deficiencies of claims 1, 9, & 17, and thus, these claims are rejected for the reasons set forth above.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-14, & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a] … method for determining a loss risk based on a user's sequence of behaviors, … said method comprising: periodically accessing data at a data repository, the accessed data comprises at least user data including user-submitted data and user-derived data based on the user's sequence of behaviors; providing [model] that uses dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, wherein the [model] is implemented within … framework that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider; processing the accessed data to compare the user's sequence of behaviors to the trained … model …; generating a loss risk value for the user based on the user's sequence of behaviors and the trained [model]; and sending the loss risk to the data repository to be included in previous first sequential behavior activities of first users of a service provider.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of determining a loss risk based on a user's sequence of behaviors by accessing a data repository of user behavior data, modeling user behavior using dynamic state-space modeling that monitors the model’s performance based on accuracy and user behavior, processing user behavior data to compare the behavior to a trained model, generating a risk of loss value based on the user behavior data and trained model, and sending the risk of loss to the repository of behavior data.
As a whole, each of the limitations above manage the personal human behavior of the human users and provide a set of rules to follow to manage the behavior of human users based on the human behaviors of the human users based on modeling using human user behaviors; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determining a loss risk based on a user's sequence of behaviors by accessing a data repository of user behavior data, modeling user behavior using dynamic state-space modeling that monitors the model’s performance based on accuracy and user behavior, processing user behavior data to compare the behavior to a trained model, generating a risk of loss value based on the user behavior data and trained model, and sending the risk of loss to the repository of behavior data could all be reasonably interpreted as a human mentally observing information regarding the user either mentally or with a pen and paper, a human mentally evaluating the information to generate a model, compare the information to a model, and generate a risk of loss value based on the model and information, and human sending the risk of loss to a repository mentally and/or with a pen and paper. Furthermore, determining a loss risk, modeling user behavior using dynamic state-space modeling that monitors the model’s performance based on accuracy, processing user behavior data to compare the behavior to a trained model, and generating a risk of loss value based on the user behavior data and trained model recites mathematical determining numerical risk values, providing a mathematical model, which is a mathematical equation or formula, processing to the data to compare the mathematical relationship with the mathematical model/equation or formula, and generating a numerical risk value using the mathematical model/equation or formula,  and thus, the claims recite mathematical concepts. Accordingly, the claims are directed to a certain method of organizing human activity, mental processes and mathematical concepts, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer implemented method …, said method being performed on a computing device and executed by a processor, said method comprising: periodically accessing data at a data repository,” “ensemble learning method model (ELMM),” “the ELMM is implemented within a machine learning framework,” and “trained ensemble learning method model” in claim 1, “a system … the system comprising: a non-transitory data storage device; and one or more special purpose computer devices that access and store data on the data storage device and employ at least one processor to perform actions,” “ensemble learning method model (ELMM),” “the ELMM is implemented within a machine learning framework,” and “trained ensemble learning method model” in claim 9, and “[a] computing system …, the system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computer-executable instructions, the instructions operable to cause the one or more processors to perform operations,” “ensemble learning method model (ELMM),” “the ELMM is implemented within a machine learning framework,” and “trained ensemble learning method model” in claim 17;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 8, 10-14, 16, & 18-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0026] (discussing the device implementing the invention may include virtually any network computing including a desktop computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 8, 10-14, 16, & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-6, 8-14, & 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 20200167798 A1), hereinafter Lee, in view of Pandey, et al. (US 20210241292 A1), hereinafter Pandey.
Regarding claim 1, Lee discloses a computer implemented method for determining a loss risk based on a user's sequence of behaviors, said method being performed on a computing device and executed by a processor, said method comprising ([0004]-[0008]): 
periodically accessing data at a data repository, the accessed data comprises at least user data including user-submitted data and user-derived data based on the user's sequence of behaviors ([0061], [0066], server 210 trains and re-trained or otherwise refreshed periodically and/or in response to any new relevant onboarding data being received (i.e. periodically access sequence of behavior) for the particular customer for a particular onboarding a customer service intention probability (CSIP) model, determining an appropriate probability of successful customer intention for retention, and/or a customer service capability probability (CSCP) model, determining probability of successful customer payment for a particular service, by pulling some or all onboarding data 211 from data 212 (e.g., database) (i.e. at a data repository) as batch job data 215, into a batch job data storage (e.g., file system and/or database) 216, within the last 30 days (e.g., onboarding data associated with onboardings initiated within the last 30 days) or any other suitable timeframe (i.e. periodically) generated during an active onboarding (i.e. sequence of behaviors), [0073]-[0074], fig. 6, operation 602 (602a and 602b) trains a customer service intention probability (CSIP) model and a customer service capability probability (CSCP) model (e.g., one or more CSCPM 602bm of FIG. 5) using model input features of a historical onboarding attempt as training inputs (e.g., UF data, BF data, IF data, TL data, etc.) and the resulting label of the historical onboarding attempt (e.g., the eventual success or failure of converting the historic onboarding to get the customer to use the service (i.e., CSIP model, e.g. after free trial period) or make payment (i.e., CSCP model, e.g. getting an authorized payment) as a training output or truth (failure (e.g., value 0) or success (e.g., value 1)) (i.e. user-submitted data and user-derived data based on the user's sequence of behaviors)  [0078], if a customer attempt to initiate a sign up for a particular service (e.g., music) is not detected at operation 604, the may be repeated until such a customer attempt is detected, all the while, operation 602 may also be repeated continuously retraining any suitable models with any new onboarding data and/or redetermining any suitable parameters (i.e. periodically)); 
providing an ensemble learning method model (ELMM) that uses … to represent information about sequential behavior activities of users of a service provider, wherein the ELMM is implemented within a machine learning framework that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider ([0026]-[0027], at least one suitable CSIP and/or CSCP model, such as any suitable machine learning model, e.g., an ensemble model is trained with onboarding data, [0061], [0066], server 210 trains and re-trains CSIP model and CSCP model (i.e. compared the trained model) using new relevant onboarding data being received (i.e. processing accessed data to compare to user behaviors) for the particular customer to determine on an updated characteristic (e.g., an updated probability) for a particular onboarding a CSIP model, determining an appropriate probability of successful customer intention for retention, and/or a CSCP model, determining probability of successful customer payment for a particular service, [0073]-[0076], fig. 6, training CSIP and CSCP (i.e. compare the trained model) uses model input features of a historical onboarding attempt as training inputs (e.g., UF, BF, IF, TL data, etc.) and the resulting label of the historical onboarding attempt (e.g., the eventual success or failure of converting the historic onboarding to get the customer to use the service (i.e., CSIP model, continuing after free trial period) or make payment (i.e., CSCP model, getting an authorized payment) as a training output or truth (failure (e.g., value 0) or success (e.g., value 1)) (i.e. comparing to the user behavior), and at operation 602c, for each CSIP and CSCP a threshold θ.STAY and θ.PAY probabilities used for comparison with the predicted CSIP and CSCP P.STAY and P.PAY  to improve or optimize or maximize or increase the success rate of each authorization request (i.e. comparing to the user behavior))
processing the accessed data to compare the user's sequence of behaviors to the trained ensemble learning method model (ELMM) ([0026]-[0027], at least one suitable CSIP and/or CSCP model, such as any suitable machine learning model, e.g., an ensemble model is trained with onboarding data, [0061], [0066], server 210 trains and re-trains CSIP model and CSCP model (i.e. compared the trained model) using new relevant onboarding data being received (i.e. processing accessed data to compare to user behaviors) for the particular customer to determine on an updated characteristic (e.g., an updated probability) for a particular onboarding a CSIP model, determining an appropriate probability of successful customer intention for retention, and/or a CSCP model, determining probability of successful customer payment for a particular service, [0073]-[0076], fig. 6, training CSIP and CSCP (i.e. compare the trained model) uses model input features of a historical onboarding attempt as training inputs (e.g., UF, BF, IF, TL data, etc.) and the resulting label of the historical onboarding attempt (e.g., the eventual success or failure of converting the historic onboarding to get the customer to use the service (i.e., CSIP model, continuing after free trial period) or make payment (i.e., CSCP model, getting an authorized payment) as a training output or truth (failure (e.g., value 0) or success (e.g., value 1)) (i.e. comparing to the user behavior), and at operation 602c, for each CSIP and CSCP a threshold θ.STAY and θ.PAY probabilities used for comparison with the predicted CSIP and CSCP P.STAY and P.PAY  to improve or optimize or maximize or increase the success rate of each authorization request (i.e. comparing to the user behavior)); 
generating a loss risk value for the user based on the user's sequence of behaviors and the trained ELMM ([0061], [0066], [0073]-[0074], server 210 trains and re-trains CSIP model and CSCP model as one or more models 205 to determine probability of successful customer payment for a particular service being onboarded and/or determine probability of successful customer intention for retention for the particular service being onboarded using new relevant onboarding data being received historical onboarding attempts and labeling truth (failure and success for the particular customer to determine on an updated characteristic (e.g., an updated probability) of the model (i.e. generating a risk of loss)); and 
sending the loss risk to the data repository to be included in previous first sequential behavior activities of first users of a service provider ([0062], [0065], one or more models 205 built by model builder 218 and updated using streaming job model builder 228 is analyzed by a feature selector 220 to identify one or more features (e.g., inputs) that have a significant impact on the effectiveness of the mode, and all models trained or built by model builder 218 and each re-trained or updated model 230 to model repository 232).
While Lee discloses all of the above, including providing an ensemble learning method model (ELMM) that uses … to represent information about sequential behavior activities of users of a service provider, wherein the ELMM is implemented within a machine learning framework that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider (as above), Lee does not expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Pandey.
Pandey teaches providing an ensemble learning method model (ELMM) that uses dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, wherein the ELMM is implemented within a machine learning framework ([0057], [0070], [0213]-[0214], the data science engine (103) feeds customer data into an ensemble of deep learning algorithms (i.e., ensemble learning method model (ELMM)) to generate a series of customer genome markers, [0214], [0219], the customer genome markers include the momentum marker (304) configured to quantify the growth in transactional terms by looking at the value (gross sales and redemptions), volume (number of transactions and breadth of investments) transacted by each advisor to identify advisors that are likely to attrite (i.e.,  to represent information about sequential behavior activities of users of a service provider), wherein the momentum marker (304) are developed following the state-space model approach (i.e., that uses dynamic state-spacing modeling), wherein relevant signals are identified and the latent state of each customer is tracked across different time periods) that involves monitoring the model's performance based on an accuracy of its predictions and/or changes in a baseline behavior of the users of the service provider ([0064], the deep learning and machine learning algorithms for profiling the customer genome and predicting the target-variable are trained by comparing various error tracking metrics to select the best approach to make the prediction (i.e. monitoring the model's performance based on an accuracy of its predictions), wherein the genome markers comprise email propensity, risk aversion index, and market sensitivity, and as a result, an optimum sequence of interactions, such as next best action, prebuilt campaign lists for sales opportunity, early churn detection, etc., are identified for each customer based on the customer genome (i.e. monitoring changes in baseline behavior)).
Lee and Pandey are analogous fields of invention because both address the problem of predicting customer behaviors using machine learning. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Lee the ability to use dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, as in Pandey, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of using dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Lee with the aforementioned teachings of Pandey in order to produce the added benefit of improving the predictions in subsequent campaigns and interactions with customers. [0062]-[0063].
Regarding claim 2, the combined teaches of Lee and Pandey teach the method of claim 1 (as above). Further, Lee discloses wherein the user is a subscriber, the loss risk comprises churn risk, and said method comprises terminating use of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 3, the combined teaches of Lee and Pandey teach the method of claim 1 (as above). Further, Lee discloses wherein the user is a subscriber, the loss risk comprises churn risk, and said method comprises resuming use of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 4, the combined teaches of Lee and Pandey teach the method of claim 1 (as above). Further, Lee discloses wherein the user is a trial user, the loss risk comprises non- conversion risk, and said method comprises not converting trial membership into subscription base membership of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 5, the combined teaches of Lee and Pandey teach the method of claim 1 (as above). Further, Lee discloses wherein the user is a trial user, the loss risk comprises non- conversion risk, and said method comprises converting trial membership into subscription base membership of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 6, the combined teaches of Lee and Pandey teach the method of claim 1 (as above). Further, Lee discloses further comprising accessing the data at a predetermined time interval to produce a real-time loss risk value and to generate a prediction score ([0066], during an active onboarding for which that refreshed model may then be used to make a determination on an updated characteristic (e.g., an updated probability) for that active onboarding (e.g., at operation 610 and/or 612 and/or 614 and/or 628 of process 600 (e.g., periodically and/or in response to any new relevant onboarding data being received for the particular customer), [0079]-[0080], [0088], at operations 610 and 628, one or more appropriate CSCP models 602bm (trained at operation 602b) is run using onboarding data input features for the particular customer being onboarded for the particular service (e.g., any suitable UF, BF, TF, and/or TL data (e.g., as may be aggregated at operation 606)) in order to determine one or more particular capability probability P.PAYS for the current customer onboarding, and at 612, one or more CSIP models 602am (trained at operation 602a) is run using onboarding data input features as may be available for the particular customer being onboarded for the particular service (e.g., any suitable UF, BF, TF, and/or TL data (e.g., as may be aggregated at operation 606)) in order to determine one or more particular intention probability P.STAYS for the current customer onboarding).
Regarding claim 8, the combined teaches of Lee and Pandey teach the method of claim 1 (as above). Further, Lee discloses further comprising separating the first users of the service provider into segments based on a predetermined time interval to build individual behavioral models for each of the segments, and selecting, for the user, one of the segments to which the user belongs, and using the individual behavioral models for the segment selected for the user to train the ELMM ([0026]-[0027], at least one suitable CSIP and/or CSCP model, such as any suitable machine learning model, e.g., an ensemble model is trained with onboarding data, [0080], based on any free trial window limitations that may have been determined at operation 608 (e.g., if the free trial may be no greater than 180 days, then six (6) different CSIP models 602am that have been trained for each one of respective free trial window lengths of 30, 60, 90, 120, 150, 180 (e.g., models CSIPM.30-CSIPM.180) may be used to determine six (6) different P.STAYS (e.g., P.STAY-30-P. STAY-180)), [0079]-[0080], [0088], one or more appropriate CSCP and CSIP models 602bm and 602am (e.g., as trained at operation 602b) may be run utilizing onboarding data input features as may be available for the particular customer being onboarded for the particular service (e.g., any suitable UF, BF, TF, and/or TL data) in order to determine one or more particular capability probability P.PAYS and P.STAYS for the current customer onboarding).
Regarding claims 9-14 & 16, these claims are substantially similar to claims 1-6 & 8, respectively, and are, therefore, rejected on the same basis as claims 1-6 & 8. While claims 9-14 & 16 are directed toward a computing system comprising computer-readable storage devices storing computer-executable instructions to cause processors to perform operations, Lee teaches a computing system as claimed. [0004], [0007]-[0008].
Regarding claims 17-20, these claims are substantially similar to claims 1, 2, 5, & 8, respectively, and are, therefore, rejected on the same basis as claims 1, 2, 5, & 8. While claims 17-20 are directed toward a system comprising a computer-readable storage device and computers, Lee teaches a computing system as claimed. [0004], [0007]-[0008].

	



Conclusion
	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheever, State Space Representations of Linear Physical Systems (captured 2019), available at https://web.archive.org/web/20190303215150/https://lpsa.swarthmore.edu/Representations/SysRepSS.html

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623